EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus A. Fischer on 09 February 2021.
Replace canceled claim 20 with the following:
20 (Amended). A touch panel formed by a method, comprising: providing a substrate, wherein the substrate comprises a visible area and a periphery area; forming a metal layer, comprising: performing a pre-treatment of the substrate; adjusting one or more characteristics of a surface of the substrate; forming a catalytic center on the surface of the substrate; adjusting an activity of the catalytic center; and performing an electroless plating on the surface of the substrate to form the metal layer; forming a metal nanowire layer, wherein a first portion of the metal nanowire layer is located in the visible area and a second portion of the metal nanowire layer is located in the periphery area; and performing a patterning process, comprising forming the metal layer into a plurality of periphery lead wires and simultaneously forming the second portion of the metal nanowire layer into a plurality of etching layers using an etchant that etches the metal layer and the metal nanowire layer.”



Allowable Subject Matter
As a result, claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references both individually or in combination teach known touch panel forming methods thereof. However, none of the references alone or in combination teach: “A method of forming a touch panel, comprising: providing a substrate, wherein the substrate comprises a visible area and a periphery area; forming a metal layer, comprising: performing a pre-treatment of the substrate; forming a catalytic center on a surface of the substrate; adjusting an activity of the catalytic center; and performing an electroless plating on the surface of the substrate to form the metal layer; forming a metal nanowire layer, wherein a first portion of the metal nanowire layer is located in the visible area and a second portion of the metal nanowire layer is located in the periphery 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
	/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626